                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

RUBEN CABREJA,

                  Plaintiff,
v.                                           Case No. 8:19-cv-296-T-33CPT

SC MAINTENANCE INC. and
STEVEN S. CLEMENTS,

                  Defendants.
                                     /

                                ORDER

     This matter comes before the Court upon consideration of

United States Magistrate Judge Christopher P. Tuite’s Report

and Recommendation (Doc. # 23), entered on June 19, 2019,

recommending     that    Plaintiff       Ruben     Cabreja’s    Motion    for

Default Judgment (Doc. # 19) be granted. No objections have

been filed, and the time for the submission of objections has

expired.

     After conducting a careful and complete review of the

findings and recommendations, a district judge may accept,

reject,    or   modify    the   magistrate          judge’s     report    and

recommendation.     28     U.S.C.        §     636(b)(1);      Williams    v.

Wainwright, 681 F.2d 732 (11th Cir. 1982). In the absence of

specific objections, there is no requirement that a district


                                     1
judge review factual findings de novo, Garvey v. Vaughn, 993

F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept,

reject, or modify, in whole or in part, the findings and

recommendations. 28 U.S.C. § 636(b)(1)(C). The district judge

reviews legal conclusions de novo, even in the absence of an

objection. See Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604

(11th Cir. 1994); Castro Bobadilla v. Reno, 826 F. Supp. 1428,

1431-32 (S.D. Fla. 1993), aff’d, 28 F.3d 116 (11th Cir. 1994)

(Table).

      After conducting a careful and complete review of the

findings, conclusions and recommendations, and giving de novo

review to matters of law, the Court accepts the factual

findings and legal conclusions of the Magistrate Judge and

the recommendation of the Magistrate Judge.

      Accordingly, it is now

      ORDERED, ADJUDGED, and DECREED:

(1)   The Report and Recommendation (Doc. # 23) is ACCEPTED

      and ADOPTED.

(2)   Plaintiff Ruben Cabreja’s Motion for Default Judgment

      (Doc. # 19) is GRANTED.

(3)   The Clerk is directed to enter Default Judgment in favor

      of Plaintiff Ruben Cabreja and against Defendants SC

                                2
     Maintenance, Inc. and Steven Clements in the amount of

     $4,715.70   (consisting   of   $1,073.20   in   actual   and

     liquidated damages, $3,160.00 in attorney’s fees, and

     $482.50 in costs). Thereafter, the Clerk is directed to

     CLOSE THE CASE.

     DONE and ORDERED in Chambers, in Tampa, Florida, this

8th day of July, 2019.




                               3
